Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted May 26, 2022, wherein claims 1, 3, 4, and 7-9 are amended.  This application is a national stage application of PCT/JP2019/019606, filed May 17, 2019, which claims benefit of foreign application JP2018-096106, filed May 18, 2018.
Claims 1-10 are pending in this application.
Claims 1-10 as amended are examined on the merits herein.

Applicant’s amendment, submitted May 26, 2022, with respect to the rejection of claims 1-10 under 35 USC 112(b) for referring to “derivatives” of various functional groups, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to no longer recite this indefinite phrase.  Regarding claims 4, 8, and 9, a review of the art indicates that one skilled in the art would interpret the term “urea derivative” as requiring an actual urea or thiourea moiety in the compound referred to as a urea derivative, and would therefore have a clear idea of what structures are intended.  Therefore the rejection is withdrawn.

The following rejections of record are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi Yuichi et al. (Japanese patent publication 2017-066272, reference and English translation of record in previous action)
Independent claim 1 is directed to a fiber of a cellulose phosphorous ester, comprising a specific substituent structure which can encompass a phosphate, phosphonate, or phosphite.  Dependent claims 3 and 7 further specify the structure of the substituent.  Independent claim 1 additionally requires that the cellulose fiber has a width of 1-200 nm and a content of more than 2.0 mmol/g of the phosphorous substituent group.  Dependent claim 2 further requires that the cellulose also be substituted with a carbamate.
Noguchi Yuchi et al. discloses a fibrous cellulose having both a phosphorous ester group and a carbamate group as substituents. (paragraph 12) In particular the structure (1) encompasses the structural formulae 1 and 2 in present claims 1, 3, and 7, when n is 1.  In one embodiment the content of the phosphoric substituent is 1.65-3.80 mmol/g, which substantially overlaps the claimed range of 2.0 mmol/g or more. (proviso 7 in paragraph 12) The fine fibrous cellulose preferably has a diameter of 2-10 nm, which falls within the range recited in claim 1.
The claimed invention differs from the disclosure of Noguchi Yuchi et al. in that it does not specifically require a content of 2.0 mmol/g or more of the phosphorous containing group.  However, because the disclosed range of 1.65-3.80 or more substantially overlaps the claimed range, a prima facie case of obviousness exists as described in MPEP 2144.05(I).
Additionally, while the structure (1) described by Noguchi Yuchi et al. is not exactly the same as the formulae I and II recited in the present claims, formula I in claim 1 encompasses phosphate substituents (i.e. An and A’ are both O-) which are described as a preferred embodiment of Noguchi Yuchi et al. (e.g. paragraphs 49-52 and 79-80) With respect to structure (II), it would have been obvious to one of ordinary skill in the art at the time of the invention to derive this structure from that of Noguchi Yuchi et al.  Specifically, the claimed structure encompasses all embodiments of (1) wherein N=1, α’ is -OH, and αn is R.  Given that this is a large portion of the structures covered by this generic formula, one of ordinary skill in the art, when pursuing obvious modifications of the preferred embodiments of Noguchi Yuchi et al., would have found it obvious to make embodiments (e.g. alkyl or aryl phosphonate esters of cellulose) falling within the scope of structure II of the claims, rendering the claimed invention obvious.
Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted May 26, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that independent claim 1 has been amended to require that the method for producing the fine cellulose fiber comprise adding a solution having a pH of less than 3.0 to the cellulose fiber.  However, this new limitation is a product-by-process limitation that merely requires that the product be one which could have been made by the recited process step. (See MPEP 2113) Note that anticipation or obviousness of a product-by-process step does not require that the specific process described be anticipated, obvious, or otherwise known in the art, so long as the product is known.  While the pH at which a reaction takes place can influence how it proceeds, there is no reason to believe that any actual structural feature of the claimed compositions is one that would not be obtainable by some variant of a process involving a step of adding a solution having a pH of less than 3.0 to a cellulose fiber.  Therefore this new limitation is not seen to place the claim outside of the range of products obvious over Noguchi Yuchi et al. as described above.  With respect to claims 3 and 7, Applicant argues that these claims require that the introduced group be a phosphonic acid rather than a phosphate or alkyl phosphate.  In particular, Applicant argues that Noguchi Yuchi et al. and Luneva et al. are silent as to the introduction of an ester of phosphonic acid. (i.e. wherein α is an alkyl, aryl, or other organic group) However this is not completely true, as the broad genus of structures described by Noguchi Yuchi et al. includes a description of structure (1) on pp. 4-5 of the Japanese language publication, wherein α’ can be various alkyl, alkenyl, cycloalkyl, and aryl groups.  This would indicate to one of ordinary skill in the art that Noguchi et al. does in fact contemplate phosphonate esters as “substituents derived from a phosphate group” in the language appearing in paragraphs 11-12 of the English translation.  Thus based on the disclosure of this reference there is in fact a reason for one of ordinary skill in the art to make phosphonate ester compounds.
For these reasons the rejection is maintained and made FINAL.

Claims 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi Yuchi et al. as applied to claims 1-3 and 7 above, and further in view of Luneva et al. (“Cellulose Phosphorylation with a Mixture of Orthophosphoric Acid and Ammonium Polyphosphate in Urea Medium” Russian Journal of Applied Chemistry vol. 87 no. 10 pp. 1558-1565, reference of record in previous action)
The disclosure of Noguchi Yuchi et al. is discussed above.  The process described in claims 4-6 and 8-10 differs from that of Noguchi et al. in that it requires that the process specifically be carried out at a pH of 3.0 or less.  By contrast, Noguchi Yuchi et al. discloses treatment of the cellulose with a phosphoric acid substance (A) (i.e. a phosphorus oxo acid) and a urethane (B) such as urea (paragraphs 48-51) but specifies the pH only as either less than 7 or as between 3-7. (paragraph 54) Noguchi Yuchi et al. further discloses heat treatment (paragraph 59) and washing (e.g. paragraph 80) of the cellulose fibers as recited in the claims.
Luneva et al. discloses methods of phosphorylating cellulose in the presence of urea using pH of 1.3, 2.3, or 2.35. (p. 1558 right column second and third paragraph) p. 1559 right column first paragraph)
It would have bene obvious to one of ordinary skill in the art at the time of the invention to carry out the phosphorylation step in the methods of Noguchi Yuchi et al. using a lower pH as described by Luneva et al.  One of ordinary skill in the art would have seen the disclosure of Luneva et al. as suggesting using a lower pH in this reaction because the reference describes these conditions as having been used in the art to carry out phosphorylation of cellulose. 
Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted May 26, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejection.  These claims are not separately argued from those such as independent claim 1 directed to a cellulose fiber product.  However, in the traversal of the rejection of claim 1 over Noguchi Yuchi et al. alone, Applicant argues that Noguchi Yuchi et al. teaches away from carrying out a phosphorous-oxy-acid esterification of cellulose at a pH of less than 3.0 because of the teaching of paragraph 54 of this reference.  Specifically, paragraph 54, in describing the reaction of the phosphorous-oxy-acid introducing compound, referred to as “compound A,” with the cellulose fiber, describes the solution of compound A as “preferably 7 or less, more preferably from 3 to 7 from the viewpoint of suppressing hydrolysis of the pulp fiber form the viewpoint of improving the efficiency of the introduction of the substituent (A).  Therefore the alleged “teaching away” consists of an expectation that using a pH of less than 3.0 would lead to acid hydrolysis of the phosphate-introducing agent and unacceptably low yield of phosphorous oxy acid ester substituents.  However, the process described by Luneva et al. (p. 1559 left column last paragraph, right column first paragraph) uses a mixture of highly concentrated phosphoric acid at pH of 2.35.  As this method of introducing phosphate groups produced satisfactory results, the additional disclosure of Luneva et al. would in fact indicate that this process step could also be used to introduce the phosphorus-containing groups.  Therefore the rejection is maintained and made FINAL.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	7/6/2022